 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   RAYMOND ALFORD BRADFORD,                              Case No.: 3:17-cv-2053-BAS-AHG
12                                        Plaintiff,
                                                           ORDER DENYING PLAINTIFF’S
13   v.                                                    MOTION FOR RECONSIDERATION
                                                           ON ORDER DENYING PLAINTIFF’S
14   K. KHAMOOSHIAN, et al.,
                                                           MOTION TO APPOINT COUNSEL
15                                     Defendants.
                                                           [ECF No. 166]
16
17
               Before the Court is Plaintiff Raymond Alford Bradford’s (“Plaintiff”) motion
18
     objecting to the Court’s order denying his motion to appoint counsel (ECF No. 156), which
19
     the Court construes as a motion for reconsideration. ECF No. 166. For the reasons set forth
20
     below, the Court DENIES Plaintiff’s motion.
21
          I.      PLAINTIFF’S MOTION FOR RECONSIDERATION IS UNTIMELY
22
               Pursuant to Civil Local Rule 7.1(i)(2), any motion for reconsideration must be filed
23
     within 28 days after the entry of the order sought to be reconsidered. Here, the Court
24
     entered its order denying Plaintiff’s original motion to appoint counsel on August 12, 2019.
25
     ECF No. 156. Thus, Plaintiff’s motion for reconsideration was due on September 9, 2019.
26
               Though Plaintiff’s motion for reconsideration is dated September 1, 2019, it was not
27
     received by the California State Prison until September 28, 2019, and therefore it was not
28

                                                       1
                                                                                3:17-cv-2053-BAS-AHG
 1   received by the Clerk’s Office until October 4, 2019. Compare ECF No. 166 at 1 with ECF
 2   No. 166 at 14. Courts have denied motions for consideration when they are untimely. See,
 3   e.g., Tillisy v. Wash. Dep’t of Corr., No. 3:18-cv-5695-RJB-JRC, 2019 U.S. Dist. LEXIS
 4   142561, at *1 (W.D. Wash. Aug. 21, 2019) (denying a pro se inmate’s motion for
 5   reconsideration of an order denying appointment of counsel because it was untimely).
 6       II.       EVEN IF TIMELY, PLAINTIFF’S MOTION FAILS ON THE MERITS
 7             Though Plaintiff’s motion is untimely, the Court has considered the merits of
 8   Plaintiff’s request as other courts have done. See, e.g., Castro v. Ressing, No. S-11-2253-
 9   KJM-KJN-P, 2012 U.S. Dist. LEXIS 51165, at *1 (E.D. Cal. Apr. 11, 2012) (addressing
10   the merits briefly even though the motion for reconsideration was untimely); Coleman v.
11   Evergreen Pub. Sch., No. C18-556-RBL, 2018 WL 5886452, at *1 (W.D. Wash. Nov. 9,
12   2018) (same). However, even if Plaintiff’s motion for reconsideration was timely, it would
13   still fail.
14             a. Legal Standard
15             Reconsideration is an “extraordinary remedy, to be used sparingly.” Carroll v.
16   Nakatani, 342 F.3d 934, 945 (9th Cir. 2003); Kona Enters., Inc. v. Estate of Bishop, 229
17   F.3d 877, 890 (9th Cir. 2000). A motion for reconsideration should not be granted, absent
18   highly unusual circumstances, unless the court is “presented with newly discovered
19   evidence, committed clear error, or if there is an intervening change in the controlling law.”
20   Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir.
21   2009) (citation omitted); see also CivLR 7.1(i)(1) (stating that the party seeking relief must
22   present “what new or different facts and circumstances are claimed to exist which did not
23   exist, or were not shown, upon such prior application”). “A motion for reconsideration may
24   not be used to raise arguments or present evidence for the first time when they could
25   reasonably have been raised earlier in the litigation.” Marlyn Nutraceuticals, 571 F.3d at
26   880 (citation and internal quotation marks omitted); United States v. Westlands Water
27   District, 134 F. Supp. 2d 1111, 1131 (E.D. Cal. 2001) (stating that “a motion for
28   reconsideration is not a vehicle to reargue the motion”).

                                                   2
                                                                                3:17-cv-2053-BAS-AHG
 1         Therefore, a party seeking reconsideration “must show more than a disagreement
 2   with the Court’s decision, and recapitulation . . . of that which was already considered by
 3   the Court in rendering its decision.” Westlands Water District, 134 F. Supp. 2d at 1131;
 4   see also Coleman v. Evergreen Pub. Sch., No. C18-556-RBL, 2018 WL 5886452, at *1
 5   (W.D. Wash. Nov. 9, 2018) (stating that a motion for reconsideration is not “intended to
 6   provide litigants with a second bite at the apple. . . . Mere disagreement with a previous
 7   order is an insufficient basis for reconsideration[.]”).
 8         b. Discussion
 9         Here, Plaintiff contends that his motion to appoint counsel (ECF No. 152) should
10   have been granted because (1) Plaintiff has been declared mentally insane; (2) Plaintiff is
11   likely to succeed on the merits; (3) the case is complex; and (4) Plaintiff is indigent. ECF
12   No. 166 at 1. In Plaintiff’s original motion to appoint counsel, counsel made similar
13   arguments. Plaintiff contended that he was declared mentally insane and on involuntary
14   psychotropic medication, and that the issues in the case are complex. ECF No. 152 at 1.
15   Plaintiff also stated that the Defendant “is responsible” for his RICO, “Heck Rule,” and
16   state law stolen property claims, which the Court construes as asserting that his claims are
17   valid and thus likely to succeed. Id.; see, e.g., Eldridge v. Block, 832 F.2d 1132, 1137 (9th
18   Cir. 1987). Therefore, the only new contention1 Plaintiff makes in his motion for
19   reconsideration is that he is indigent.
20         Since Plaintiff filed his motion to proceed in forma pauperis on December 26, 2017
21   (ECF No. 16), Plaintiff’s indigence is not a recent occurrence to be construed as “new or
22   different circumstances” under which to request reconsideration. See CivLR 7.1(i)(1);
23
24   1
      The only other difference between Plaintiff’s original motion to appoint counsel and his
25   motion for reconsideration is the exhibits he included. In his motion for reconsideration,
     he additionally provided his medical injury report and two rules violation reports. ECF No.
26   166 at 7–12. These are the same exhibits Plaintiff has included in previous filings. ECF
27   No. 60 at 23–28, 32–33. Given that this information was in the purview of the Court when
     making its original decision regarding Plaintiff’s motion to appoint counsel, again, these
28   exhibits are not “newly discovered evidence” to warrant reconsideration.

                                                    3
                                                                               3:17-cv-2053-BAS-AHG
 1   Marlyn Nutraceuticals, 571 F.3d at 880. A party seeking reconsideration must show more
 2   what “was already considered by the Court in rendering its decision.” Westlands Water
 3   District, 134 F. Supp. 2d at 1131.
 4         Additionally, even if Plaintiff’s indigence was a new circumstance, it still does not
 5   entitle Plaintiff to counsel. No constitutional right to counsel exists for an indigent plaintiff
 6   in a civil case unless the plaintiff may lose his physical liberty if he loses the litigation. See
 7   Lassiter v. Dept. of Social Servs., 452 U.S. 18, 25 (1981). Only under “exceptional
 8   circumstances” may a court exercise its discretion and appoint counsel for indigent civil
 9   litigants. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009); Agyeman v. Corrs. Corp. of
10   Am., 390 F.3d 1101, 1103 (9th Cir. 2004). Indigence alone is not an exceptional
11   circumstance. Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983) (stating that
12   “exceptional circumstances” include a likelihood of success on the merits and the inability
13   of the plaintiff to articulate his claims pro se in light of the complexity of the legal issues
14   involved); see, e.g., Arrellano v. Hodge, No. 14-cv-590-JLS-JLB, 2018 WL 637854, at *9
15   (S.D. Cal. Jan. 30, 2018) (denying appointment of counsel to an indigent pro se inmate
16   because exceptional circumstances did not exist); Eusse v. Vitela, No. 13-cv-916-BEN-
17   NLS, 2015 WL 4404865, at *2 (S.D. Cal. July 16, 2015) (same).
18      III.   CONCLUSION
19         As set forth above, Plaintiff’s motion for reconsideration is untimely. Moreover,
20   Plaintiff has not met the standard for reconsideration; mere disagreement with the Court’s
21   decision is not sufficient grounds for reconsideration. Accordingly, the Court DENIES
22   Plaintiff’s motion for reconsideration of the Court’s previous order denying appointment
23   of counsel.
24         IT IS SO ORDERED.
25   Dated: October 9, 2019
26
27
28

                                                     4
                                                                                   3:17-cv-2053-BAS-AHG
